OPINION — AG —  A PERSON HOLDING THE OFFICE OF DISTRICT COURT REPORTER IN A JUDICIAL DISTRICT OF THE STATE OF OKLAHOMA MAY LAWFULLY BE APPOINTED TO THE OFFICE OF TEMPORARY COURT REPORTER (DUAL OFFICE HOLDING) IN ANOTHER JUDICIAL DISTRICT OF THE STATE, BUT THAT BY HIS ACCEPTANCE OF SAID APPOINTMENT AND ENTERING UPON THE DUTIES THEREOF, HE IPSO FACTO VACATES HIS ORIGINAL OFFICE OF DISTRICT COURT REPORTER, AND THAT HENCE IF HE IS NOT REMOVED THEREFROM, AS PROVIDED IN 20 O.S. 1961 114 [20-114], BY THE DISTRICT JUDGE WHO ORIGINALLY APPOINTED HIM, SAID REPORTER IS SUBJECT TO BEING REMOVED FROM SAID OFFICE IN A CIVIL ACTION BROUGHT BY 14 O.S. 1961 1532 [14-1532] AND 14 O.S. 1961 1433 [14-1433] WHICH PROVIDE THAT SUCH ACTION MAY BE BROUGHT IN THE NAME OF THE STATE BY THE COUNTY ATTORNEY ON HIS OWN MOTION IN EITHER THE SUPREME COURT OR IN THE DISTRICT COURT OF THE COUNTY. " WHENEVER ANY PUBLIC OFFICER SHALL HAVE DONE OR SUFFERED ANY ACT WHICH, BY THE PROVISIONS OF LAW, SHALL WORK A FORFEITURE OF HIS OFFICE " CITE:  51 O.S. 1961 6 [51-6], OPINION NO. AUGUST 21, 1942, 20 O.S. 1961 109 [20-109], 20 O.S. 1961 107 [20-107] (FRED HANSEN)